Citation Nr: 1315461	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. In that rating decision, the RO denied entitlement to service connection for asbestosis. 

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection for asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for asbestosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, in an April 2013 statement, the Veteran withdrew the claim of entitlement to service connection for asbestosis. Hence, there remain no allegations of errors of fact or law for appellate consideration in this regard.  

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 


ORDER

The issue on appeal is dismissed.  



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


